Bobby McCurdy and Albert McElroy were jointly indicted, tried and convicted by a jury and sentenced for having, on October 26, 1968, assaulted Martin Scott, a policeman, by means or force likely to produce great bodily harm, contrary to Section2901.241, Revised Code.
They assign five errors:
1. That the trial court erred in overruling the motion for new trial on behalf of the defendants.
2. That the trial court erred in admission of evidence, over objection of the defendants, of prior criminal acts.
3. That the trial court erred in admitting evidence, over the objection of the defendants, of prior criminal acts without proper instructions as to the use of such evidence.
4. The trial court erred in not instructing the jury as to trespass in its general charge, such instruction having been requested by the defendants.
5. The court failed to charge in its final charge relative to the law of arrest after such charges were requested by the defendants.
The specific claim made in support of the first assignment of error is that the verdict is not sustained by sufficient evidence and is contrary to law. This assignment of error is not well taken.
It was uncontroverted that the victim was a Cambridge city police officer on duty at about 3:40 in the morning investigating a disturbance and, in that connection, contacted a civilian named Shively.
Because it was seriously and strenuously urged that the verdict of the jury was without support in the evidence, we set forth the direct testimony of the police officer victim, Martin E. Scott, as it appears:
"Q. What did you then do, Mr. Scott?
"A. I knocked on the apartment door.
"Q. Now, where is this apartment exactly in relation to the top of the stairs when you come from the outside stairs?
"A. When you come from the outside stairway, there's a storm door and inside there is like a vestibule. There's *Page 105 
another door in which you go through. This apartment is the first one on the right.
"Q. Now, the stairway that comes down from the third floor apartments, where does it come down in relation to the outside door on the stairway?
"A. I do not know.
"Q. Does it come down into the vestibule, if you know?
"Mr. Leyshon: Objection, your Honor. He's already said he doesn't know.
"A. No, sir.
"The Court: Overruled.
"Q. Mr. Scott, what happened when you knocked on this apartment door?
"A. I knocked on the apartment door and Mr. McElroy answered the door.
"Q. And had you heard any conversation or could you hear any conversation, before the door was opened, coming from this apartment?
"A. No, just noise.
"Q. What kind of noise did you hear?
"A. Music noise.
"Q. Did you hear any conversation as well as music?
"A. No, sir.
"Q. And what did you then do when Mr. McElroy opened the door, or what happened?
"A. He asked me what I wanted and I advised him that I'd had a complaint from a tenant in the same building that this disturbance was going on and we would like it to be quieted down.
"Q. And what then happened?
"A. Then Mr. McElroy invited me into the aprtment and, at this time, I could see where the noise was coming from.
"Q. Where was it coming from?
"A. It was coming from a radio that was sittin' on a desk, which would be the east side of the room, far east side.
"Q. And who was in the apartment, Mr. Scott?
"A. In the apartment, at the time I went in there, *Page 106 
was Mr. McElroy, Mr. McElroy's wife, Mr. McCurdy and Mr. Masters.
"Q. And where did Mr. McElroy go after you had the door opened for you?
"A. He went into the kitchen which adjoins the living room, and I followed him to the kitchen. I stopped at the doorway of the kitchen and the living room.
"Q. Did Mr. McElroy have any conversation with you about the radio at the time he opened the door?
"A. No, sir.
"Q. And what happened then, Mr. Scott?
"A. There was no attempt to turn the radio down so I advised him again that he would have to turn the radio down.
"Q. And what happened then?
"A. Mrs. McElroy spoke up and asked, `What does he want?' And Mr. McElroy told her, `He wants the radio turned down.'
"Q. And then what happened?
"A. She looked at me and stated, `Turn the damn radio down yourself.'
"Q. And what did you do?
"A. I advised them if, unless there was action taken in turning this radio down and also quieting themselves, that I would file charges for disturbing the peace.
"Q. And then what happened, Mr. Scott?
"A. I was hit in the face by Albert McElroy and knocked from where I was standing to the bed that is in the living room.
"Q. And then what happened?
"A. As I started to come off the bed, I pulled my slapjack to defend myself, at which time I was grabbed around the neck by Albert McElroy and disarmed of my slapjack.
"Q. Was there any other parties at that time involved with you?
"A. Yes, sir. Malcolm Masters also grabbed me, grabbed my right arm, and also Bobby McCurdy stepped in *Page 107 
between them and was getting at me around the face and neck and the chest area.
"Q. When you say he was `getting to you,' what do you mean, Mr. Scott?
"A. He was joining in with the other two.
"Q. Were you successful in getting your slapjack, or whatever you call this instrument, out of wherever you had it?
"A. Yes, sir.
"Q. And did you, were you able to use it?
"A. No, sir.
"Q. What happened to it?
"A. I was disarmed of my slapjack by Albert McElroy.
"Q. Then what happened, Mr. Scott?
"A. He used it on me.
"Q. And what parts of you?
"A. My neck, my back and shoulders, the left side.
"Q. And at the time Mr. McElroy was using this instrument on you, what were the other two gentlemen doing?
"A. I felt a blow to the groin area. I don't know who did this, but I was just being subdued and was trying my best to get unsubdued.
"Q. As Mr. McElroy hit you with the slapjack, was there anyone holding you?
"A. Yes, sir.
"Q. And who was holding you?
"A. Malcolm Masters.
"Q. And where was Mr. McCurdy at this time?
"A. In the middle of Malcolm Masters and Albert McElroy.
"Q. Was he attempting to stop them from their activities?
"A. No, sir.
"Q. Mr. Scott, at the time this was going on, were there any verbal threats made by any of these parties to you? *Page 108 
"A. Not inside the apartment, no.
"Q. And did you then go out of the apartment after this scuffle took place?
"A. Yes, sir. I was throwed out of the apartment and the three came along with me out into the hallway.
"Q. Now, at this time, Mr. Scott, what was your physical condition?
"A. I was bleeding very heavily from the mouth and nose. I was conscious; I knew what I was doing.
"Q. Where was your slapjack at the time you left the apartment?
"A. I do not know.
"Q. Mr. Scott, how long were you in the apartment, while this scuffle was going on? To the best of your recollection, how long did this take place?
"A. No more than a minute, two minutes at most.
"Q. And were you down on anything besides the bed while you were in there?
"A. On the floor at one instance.
"Q. When you say you were thrown out of the apartment, would you describe how you did leave the apartment, to the best of your recollection?
"A. I went out the same way I'd went in — backwards.
"Q. And did you recover your slapjack at any time after you got out of the apartment?
"A. No, sir, not until it was handed to me by Mr. Shively.
"Q. Did you see it at any time after it was taken away from you?
"A. Yes. I saw it in the hand of Mr. McElroy.
"Q. After you went out the apartment door, Mr. Scott, who did you see out in the hallway?
"A. I saw Mr. McElroy and Mr. Masters and Mr. McCurdy.
"Q. And what did they do when you got out into the hallway?
"A. They held me in a corner of the hallway.
"Mr. Leyshon: Objection, your Honor, because we don't know who `they' is. *Page 109 
"Q. Who is `they'?
"A. The three that were in the hallway with me, Mr. McCurdy, Mr. Masters and Mr. McElroy.
"Q. And as they held you in the corner, did any of them make any threats to you?
"A. Not verbal threats.
"Mr. Leyshon: Objection. Leading.
"Q. Any threats of any nature, Mr. Scott?
"Mr. Leyshon: Objection. Leading.
"The Court: Overruled.
"A. I don't know, sir.
"Q. How long did they hold you against the wall in the hallway, Mr. Scott?
"A. Just a short amount of time, a minute or two minutes. Then I heard the door open and I saw Mr. Shively come out of his apartment, at which time, I saw him carryin' my slapjack and he handed it back to me, at which time Albert McElroy released me, and I hit Malcolm Masters in the face.
"Q. And where did Mr. McElroy and Mr. McCurdy and Mr. Masters go at this point?
"A. At this point, they turned and ran back into the apartment.
"Q. And what did you then do, Mr. Scott?
"A. I stood there for a minute and then the door reopened and Albert McElroy threw my hat out and told me that the next time I might get killed.
"Q. Now, at the time he threw your hat out, did he come out the door or just stand in the doorway?
"A. No, sir. The door just opened up very fast and out came my hat.
"Q. And what was it he said?
"A. `The next time you might get killed.'
"Q. Mr. Scott, do you have any other items to assist you in arresting a party who's broken the law?
"A. Yes, sir. I have my revolver and also a chemical mace.
"Q. Did you attempt to use your other means of assistance? *Page 110 
"A. Yes, sir. Once I got out the apartment, I pulled my mace but was subdued again instantly and was unable to use it. There are two dents in it from where I had so much pressure holding it. They tried to, Malcolm Masters was trying to get this off of me.
"Q. Did you attempt to use your revolver at any time?
"A. No, sir, I did not.
"Q. Then what did you do, Mr. Scott?
"A. I went out through the front, through the first door into the vestibule and out on to the next door, which is a storm door, onto the landing at the top of the stairway. At this time in the morning, there was no traffic and I waited there for approximately one minute. A car came south on North 11th Street and I hollered at him several times. He finally got out of his car to see who was hollering and looked up and saw me, and I gave him a direct order to go to the police station and send me up some help immediately, which he did.
"Q. Do you know if anyone else had called the police station in the meantime?
"A. No, sir, I don't. No.
"Q. Had Mr. Shively left the apartment building?
"A. Yes, sir. I had given him an order to call, so —
"Q. Mr. Scott, at any time during the scuffle in the apartment or in the scuffle in the hallway outside of the apartment, did anyone come to your assistance, either Mr. McElroy, Mr. McCurdy, or Mr. Masters, to assist you in the problem you were having, other than Mr. Shively?
"A. No, sir."
It is the exclusive province of the jury to choose whether to believe that portion of the evidence and to disregard, after careful consideration and under proper instructions, any other evidence which might diminish its force. This court has no warrant to sort through the balance of the testimony as a defense lawyer might in preparation for the summation to the jury nor in any other way to supplant its judgment respecting the credibility of this witness for that of the jury. This is not our task and we have *Page 111 
not addressed ourselves to it. It would be contrary to law for us to do so. Our stewardship is discharged upon our having discovered ample support for the verdict in the testimony above quoted. Having done so, our duty is to overrule the first assignment of error. Sandoffsky v. State (1928), 29 Ohio App. 419. To do otherwise would require us to declare the testimony of this policeman-victim to be not worthy of belief.
The second and third assignments of error are not well taken for the following reasons: The evidence of prior criminal convictions was not produced by the prosecution as part of its case in chief or rebuttal. It was not until after the two defendants themselves, after the state had rested its case, voluntarily elected to waive their privileges and took the stand in their own defense. They were then cross-examined about the transactions complained of.
It has been well settled for a long time that, when the accused in a criminal trial elects to take the witness stand and gives evidence by this testimony in his own defense, he makes himself subject to cross-examination, and his credibility is in issue the same as any other witness. The limitations on such cross-examination rest within the sound discretion of the trial court, viewed in relation to the peculiar facts in each case, and such exercise of discretion will not be disturbed in the absence of a clear showing of an abuse of discretion. The authorities are collected in 15 Ohio Jurisprudence 2d 536 etseq.; 3 Ohio Jurisprudence 2d 749. See, also, State v. Hill
(1959), 111 Ohio App. 257; Harper v. State (1922), 106 Ohio St. 481.
Upon the whole record, we find no abuse of such discretion. In fact, even though no request was made by defense counsel for a limiting instruction, the trial court repeatedly cautioned the jury as to the limited purpose for which the evidence was admitted and, further, that they were not to consider the prior offenses as evidence of guilt or innocence of the defendants of the offenses charged in the indictment. In addition, the general subject of limited purpose testimony as applied to this case was excellently covered by the trial court in the general charge. *Page 112 
Those cases which have been cited to us dealing with the obligations of the trial court when such evidence comes in as part of the state's case are not in point.
The fourth and fifth assignments of error relate to the general charge. Upon a through review of all the evidence, we find no error prejudicial to the substantial rights of the defendants in these or in any other respects.
Upon careful consideration of the entire record, we find that both defendants had a fair trial, that there was no denial of their constitutional rights and that there was no error prejudicial to the substantial rights of either of them.
All five assignments of error are overruled. The judgment against each of the defendants is affirmed.
Judgments affirmed.
VAN NOSTRAN, P. J., concurs.
RUTHERFORD, J., concurs in the judgment affirming the conviction and sentence of Albert McElroy, but dissents from the judgment affirming the conviction and sentence of Bobby McCurdy.